Citation Nr: 1003797	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-34 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment provided 
by Riverside Methodist Hospital from October 15, 2005 to 
October 19, 2005.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment provided 
by Riverside Methodist Hospital from October 28, 2005 to 
November 1, 2005.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment provided 
by Riverside Methodist Hospital from November 16, 2005 to 
November 22, 2005.  


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions dated in November 
2005, December 2005, April 2005 and May 2006 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Columbus, Ohio.

The Board notes that the Veteran requested a hearing before 
the Board at the local RO in his November 2006 substantive 
appeal.  The Veteran was scheduled for a Board hearing in 
September 2009; however, he failed to appear at the scheduled 
hearing.  Under these circumstances, the regulations consider 
the hearing request to have been withdrawn.  38 C.F.R. § 
20.704 (d) (2009).  Accordingly, the Board will proceed to 
decide the claims.  


FINDINGS OF FACT

1.  The Veteran is not service connected for any disability.  

2.  The evidence shows that VA had not approved a request for 
prior authorization for the medical services in question.

3.  The medical evidence shows that the Veteran became 
stabilized on October 15, 2005, while receiving care at 
Marietta Memorial Hospital prior to being transferred to 
Riverside Methodist Hospital and the Veteran could have been 
transferred to a VA facility.
 
4.  The medical evidence shows that the Veteran became 
stabilized on October 28, 2005, while receiving care at 
Marietta Memorial Hospital prior to being transferred to 
Riverside Methodist Hospital and the Veteran could have been 
transferred to a VA facility.

5.  The medical services provided by Riverside Methodist 
Hospital from November 16, 2005 to November 22, 2005 were not 
rendered due to an emergency.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of private 
medical services the Veteran received at Riverside Methodist 
Hospital from October 15, 2005 to October 19, 2005 have not 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).  

2.  The criteria for payment or reimbursement of private 
medical services the Veteran received at Riverside Methodist 
Hospital from October 28, 2005 to November 1, 2005 have not 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).  

3.  The criteria for payment or reimbursement of private 
medical services the Veteran received at Riverside Methodist 
Hospital from November 16, 2005 to November 22, 2005 have not 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the October 2006 statement of the 
case (SOC) indicates that VA sent the Veteran a VCAA letter 
in September 2006.  This notice letter is not associated with 
the claims file.  Nonetheless, the evidence shows that the 
Veteran was notified of the evidence necessary to 
substantiate his claims and who was responsible for obtaining 
the information.  In this respect, the RO sent letters in 
April 2006 to the individual vendors that provided medical 
services to the Veteran during the periods in question.  The 
letters noted that it would be necessary for VA to receive 
complete hospital records including notes from doctors and 
nurses in order to review the claims.  The letters included a 
statement that must be signed by the Veteran and returned 
with the medical records.  The Veteran signed the statement 
indicating that his claim meets all of the conditions for 
payment by VA for emergency medical services under 38 C.F.R. 
§  17.1002 and 17.1003.  The form signed by the Veteran 
included the pertinent regulations.  Accordingly, the Board 
finds that VA satisfied the requirements of the duty to 
notify the Veteran of how to substantiate his claims.

However, VA satisfied the duty to notify subsequent to the 
initial administrative decisions.  The Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notices have essentially 
cured the error in the timing of the notices.  Not only has 
the Veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the agency of original 
jurisdiction (AOJ) also readjudicated the case by way of the 
SOC issued in October 2006 after the notices were provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  For the reasons stated 
above, it is not prejudicial to the Veteran for the Board to 
proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

The Board has determined that VA has also fulfilled its duty 
to assist the Veteran in making reasonable efforts to 
identify and obtain relevant records in support of the 
Veteran's claims as well as obtain a VA medical opinion when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2009).  All records pertaining to the 
Veteran's treatment at Riverside Methodist Hospital are 
associated with the claims folder.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  In addition, 
VA provided the Veteran with a medical opinion in May 2005 
and October 2005 with respect to his claims.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Merits of the Claim for Reimbursement of Medical 
Treatment from a Non-VA Facility

The Veteran seeks payment for treatment at a non-VA medical 
facility from October 15, 2005 to October 19, 2005, from 
October 28, 2005 to November 1, 2005 and from November 16, 
2005 to November 22, 2005.  He contends that the hospital 
treatments were a continuation of the emergency conditions 
from October 6, 2005 to November 16, 2005.  See September 
2006 notice of disagreement.  The Veteran asserts that 
treatment he received at Riverside Methodist Hospital was not 
available at a VA facility and VA did not provide any 
proactive treatments for the Veteran's condition.  See 
November 2006 substantive appeal.  

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  The Veteran has not argued and 
the evidence does not show that prior authorization for the 
medical treatment was obtained.  In this respect, the Veteran 
stated that he requested approval for the emergent situation; 
however, he had not received approval.  A VA social worker 
note dated in October 2005 reveals that the Veteran's 
daughter called on October 14, 2005 stating that the stress 
test was completed and the physician wanted the Veteran to go 
to Riverside Hospital in Columbus, Ohio to have a 
cardiologist perform catherization, stents and possibly 
surgery for the aneurysm.  The social worker reported that 
she completed a referral for Fee Basis requesting the above 
procedures which was signed by a physician and she faxed the 
referral to Fee Basis on October 14, 2005.  The Veteran's 
daughter called on October 17, 2005 and informed the social 
worker that the Veteran went to the emergency room at 
Marietta Memorial Hospital on October 15, 2005 and he was 
then transported to Riverside Hospital in preparation for 
heart catherization.  There is nothing in the record that 
shows that this procedure was authorized by VA to be 
performed in a non-VA facility.  Furthermore, there is no 
evidence of record that indicates the other treatment 
received by the Veteran from October 15, 2005 to October 19, 
2005, October 28, 2005 to November 1, 2005, and November 16, 
2005 to November 22, 2005.  Accordingly, as the evidence does 
not show that the medical services were authorized by VA, it 
must be determined whether the Veteran is otherwise entitled 
to reimbursement for services not previously authorized.  See 
U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare 
Benefits Act, 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).  

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and addresses 
other health care related matters.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make 
mandatory as opposed to discretionary the reimbursement of 
the reasonable value of emergency treatment of an eligible 
veteran furnished by a non-VA facility, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment" to include treatment 
rendered until such time as the veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . such 
time as a Department facility or other Federal facility 
accepts such transfer if: (I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect on May 29, 
2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556.  A VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).  In this case, the service 
rendered occurred after the effective date of the Millennium 
Bill Act.

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  38 C.F.R. 
§ 17.121.  From that point on, no additional care in a non-VA 
facility will be approved for payment by VA.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
Veteran because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

Upon review of the record, the Veteran is not service 
connected for any disability.   Additionally, there is no 
evidence that the Veteran is participating in a 
rehabilitation program.  As such, the Veteran does not meet 
the criteria of 38 C.F.R. § 17.128(a).

As the evidence of record shows that the Veteran is not 
entitled to reimbursement under 38 U.S.C.A. § 1728, the Board 
will consider whether the Veteran is entitled to 
reimbursement of the aforementioned medical expenses under 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000- 1008.

In this case, the Veteran does not satisfy at least one of 
the requisite criteria set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  With respect to the 
medical treatment the Veteran received at Riverside Methodist 
Hospital from October 15, 2005 to October 19, 2005, the Board 
finds that the Veteran was stabilized for transfer on October 
15, 2005.  In this regard, the medical records show that the 
Veteran was admitted to Marietta Memorial Hospital on October 
15, 2005.  An emergency department report noted that due to 
the Veteran's multiple medical problems, the fact that he had 
a positive stress test and that he is scheduled for cardiac 
catherization at Riverside Methodist Hospital on Tuesday, the 
physician felt it would be prudent to transfer the Veteran to 
Riverside.  The Veteran was transferred to Riverside 
Methodist Hospital in Columbus, Ohio on October 15, 2006.  
The Board observes that Riverside Methodist Hospital is 
located approximately 120 miles from Marietta Memorial 
Hospital.  It is reasonable to conclude that if the Veteran 
was stable enough to be transferred to Riverside Methodist 
Hospital then he was stable enough to be transferred to a VA 
facility for treatment.  Thus, the Board finds that the 
emergency ended when the Veteran was transferred from 
Marietta Memorial Hospital to Riverside Methodist Hospital on 
October 15, 2005.  

In addition, the Veteran has not asserted and the record does 
not show that a VA facility was not reasonably feasible.  
There is no evidence in the record that the Veteran or 
Marietta Memorial Hospital contacted a VA Medical Center and 
was notified that they did not have any beds or could not 
perform the necessary procedures.  In May 2006, the Chief of 
Staff of a VA outpatient clinic noted that the Veteran could 
have been transferred to a VA facility and the Riverside 
Methodist Hospital records state, "cath status - elective 
without chest pain."  He provided another opinion in October 
2006 asserting that that the Veteran was transferred to 
Riverside and therefore he could have gone to a VA facility.  
Consequently, the Veteran does not meet the criteria 
necessary for payment or reimbursement under this provision.

Similarly, with respect to the treatment provided to the 
Veteran between October 28, 2005 and November 1, 2005 at 
Riverside Methodist Hospital, the Board observes that the 
Veteran first sought treatment at Marietta Memorial Hospital 
on October 27, 2005.  Thereafter, once he apparently became 
stabilized he was transferred to Riverside Methodist 
Hospital.  Once the Veteran has become stable enough to be 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, the 
emergency is deemed to have ended.  See 38 C.F.R. § 
17.121(a).  The Chief of Staff at a VA outpatient Clinic 
provided an opinion in October 2006 noting that the Veteran 
transferred from Marietta Memorial Hospital and he could have 
gone to a VA facility.  There is no evidence in the record 
that the Veteran or Marietta Memorial Hospital contacted a VA 
Medical Center and was notified that the Veteran could not be 
transferred to a VA facility.  Based on the foregoing, the 
Board finds that the emergency ended when the Veteran was 
transferred from Marietta Memorial Hospital to Riverside 
Methodist Hospital on October 28, 2005.  Accordingly, the 
Veteran does not meet the criteria necessary for payment or 
reimbursement under this provision for treatment at Riverside 
Methodist Hospital from October 28, 2005 to November 1, 2005.

Regarding the Veteran's claim for payment of treatment 
between November 16, 2005 and November 22, 2005, the Board 
observes that the Veteran underwent an aortobifemoral bypass 
on November 16, 2005 at Riverside Methodist Hospital.  He had 
an unremarkable step down recovery and was stable for 
discharge on November 22, 2005.  The Board recognizes that 
the bypass was part of the ongoing treatment for his 
abdominal aortic aneurysm; however, there is no evidence that 
it was performed in an emergency situation.  The record 
indicates that this surgery was scheduled in advance.  A 
discharge note dated in November 2005 regarding the Veteran's 
treatment at Riverside Methodist Hospital between October 28, 
2005 and November 1, 2005 revealed that the Veteran was 
scheduled to return in approximately two weeks to undergo an 
aortobifemoral bypass.  In May 2006, after a review of the 
record, a Chief of Staff from a VA facility determined that 
this was elective surgery which had been planned for several 
weeks.  As the aortobifemoral bypass was scheduled at least 
two weeks prior the actual surgery and the surgery was 
performed on the scheduled date, the Board finds that the 
treatment from November 16, 2005 to November 22, 2005 was not 
rendered in an emergency. 

The Board observes that the Veteran contends that VA was 
unable to provide the specific treatments he received at 
Riverside Methodist Hospital from October 15, 2005 to October 
19, 2005, October 28, 2005 to November 1, 2005, and November 
16, 2005 to November 22, 2005 citing statements reported in 
VA treatment records.  A September 2005 VA treatment report 
shows that the Veteran was counseled on the nature of an 
operation to repair his aneurism; however, the physician 
noted this would involve bypass technology not available at 
this institution, as well as replantation of his superior 
mesenteric artery (SMA).  A physician note dated in September 
2005 noted that the vascular surgeon at Cincinnati indicated 
that the abdominal aortic aneurysm abuts the orifice of the 
SMA and that surgical repair cannot be done at VA because it 
would require bypass techniques not available there.  Based 
on the VA treatment records, it appears that VA was unable to 
perform an aortobifemoral bypass.  Nonetheless, the record 
shows that the bypass was not conducted in an emergency 
situation as it was scheduled at least two weeks in advance 
and the Veteran had the opportunity to obtain prior 
authorization of the surgery to be conducted at a non-VA 
facility.  Accordingly, the Board finds that the Veteran does 
not meet the criteria necessary for payment or reimbursement 
under this provision for treatment from November 16, 2005 to 
November 22, 2005.

Because the Veteran does not meet one of the criteria under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
is prohibited.  The Board need not address whether the 
Veteran meets any of the other criteria, as the failure to 
meet one of them precludes payment.  Id.  Accordingly, for 
the reasons stated above, reimbursement or payment under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for 
the Veteran's medical treatment at Riverside Methodist 
Hospital from October 15, 2005 and October 19, 2005, October 
28, 2005 to November 1, 2005, and November 16, 2005 to 
November 22, 2005 is not warranted.

Based on the foregoing, the Board finds that the Veteran's 
claim for payment or reimbursement of medical expenses 
incurred from October 15, 2005 to October 19, 2005, October 
28, 2005 to November 1, 2005, and November 16, 2005 to 
November 22, 2005 at Riverside Methodist Hospital in 
Columbus, Ohio must be denied.  38 U.S.C.A. §§ 1725, 1728; 38 
C.F.R. §§ 17.120, 17.1000, 17.1001, 17.1002.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).
	

	






ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment provided 
by Riverside Methodist Hospital from  October 15, 2005 to 
October 19, 2005 is denied.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment provided 
by Riverside Methodist Hospital from October 28, 2005 to 
November 1, 2005 is denied.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment provided 
by Riverside Methodist Hospital from November 16, 2005 to 
November 22, 2005 is denied.  




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


